  

Exhibit 10.1

 

AMENDMENT #3 TO CONTRACT

 

AGREEMENT, made and entered into this __ day of March, 2017, by and between
NioCorp Developments Ltd., of 7000 South Yosemite Street, Suite115, Centennial,
CO 80112 (hereinafter referred to as "NioCorp") and Lind Asset Management IV,
LLC, of 370 Lexington Ave, Suite 1900, New York, NY 10017 (hereinafter referred
to as "Lind").

 

WITNESSETH

 

WHEREAS, NioCorp and Lind have previously entered into that certain "Convertible
Security Funding Agreement" dated December 14, 2015, as amended by Amendment #1
To Contract dated September 26, 2016 and Amendment #2 To Contract dated December
20, 2016 (hereinafter collectively referred to as the "Contract"); and

 

WHEREAS, NioCorp and Lind wish to further amend the terms and conditions of the
Contract as hereinafter provided;

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, each to the other in hand
paid, NioCorp and Lind agree that:

 

The definition of the word “Term” as it appears in Section 1.1 of the Contract
is hereby deleted and replaced in its entirety with the following:

 

Term means:

 

(a)in respect of the First Convertible Security, the period commencing from the
First Closing Date and ending on the date that is the earlier of: (i) thirty
(30) months from the First Closing Date; or (ii) thirty (30) calendar days after
the date on which there is nil Amount Outstanding for the First Convertible
Security due to the Amount Outstanding having been fully converted and/ or fully
repaid (including with any applicable premium); and

 

(b)in respect of the Second Convertible Security, the period commencing from the
Second Closing Date and ending on the date that is the earlier of: (i)
twenty-four (24) months from the Second Closing Date; or (ii) thirty (30)
calendar days after the date on which there is nil Amount Outstanding for the
Second Convertible Security due to the Amount Outstanding having been fully
converted and/ or fully repaid (including with any applicable premium).

 

(c)In respect of the Subsequent First Convertible Security at the Request of the
Investor, the period commencing from the date of the Subsequent First
Convertible Security Closing at the Request of the Investor and ending on the
date that is the earlier of: (i) twenty-four (24) months from the date of the
Subsequent First Convertible Security Closing at the Request of the Investor; or
(ii) thirty (30) calendar days after the date on which there is nil Amount
Outstanding for the Subsequent First Convertible Security at the Request of the
Investor due to the Amount Outstanding having been fully converted and/ or fully
repaid (including with any applicable premium); and

 

 

 

 

(d)In respect of the Subsequent First Convertible Security at the Request of the
Company, the period commencing from the date of the Subsequent First Convertible
Security Closing at the Request of the Company and ending on the date that is
the earlier of: (i) twenty-four (24) months from the date of the Subsequent
First Convertible Security Closing at the Request of the Company; or (ii) thirty
(30) calendar days after the date on which there is nil Amount Outstanding for
the Subsequent First Convertible Security at the Request of the Company due to
the Amount Outstanding having been fully converted and/ or fully repaid
(including with any applicable premium); and

 

Sections 2.1(c) and (d) of the Contract are hereby deleted and replaced in their
entirety with the following:

 

(c)at any time during the Term of the First Convertible Security, so long as any
part of the Face Value of the First Convertible Security remains outstanding,
the Investor may (at its absolute discretion) issue the Company with a written
notice that it intends to increase the amount of the funding advanced under the
First Convertible Security (First Convertible Security Increase Notice from the
Investor) and within five (5) Trading Days of the issue of the First Convertible
Security Increase Notice from the Investor, the Investor will advance to the
Company, in immediately available funds a further US$1,000,000 (subject to any
additional set off in this Agreement) with an implied interest rate of 10% per
annum (being a Total Interest Amount of US$200,000 regardless of whether the
Conversion and/or repayment of the entire Amount Outstanding for the First
Convertible Security occurs before the expiry of the Term, subject to clause
5.4(d)), as additional consideration for the First Convertible Security, the
Face Value of the First Convertible Security of which will increase by
US$1,200,000 (said amount representing a further funding amount of US$1,000,000
plus an implied interest amount of US$200,000 and herein referred to as the
Subsequent First Convertible Security at the Request of the Investor) (the date
on which such funds are received from the Investor by the Company constituting
the Subsequent First Convertible Security Closing at the Request of the
Investor);

 

(d)if the Amount Outstanding of the First Convertible Security has been reduced
by at least US$1,200,000 further to the exercise by the Investor of its
conversion rights under clause 5.2 hereunder, the Company may, within 90 days of
the US$1,200,000 reduction, issue the Investor with a written notice requiring
the Investor to increase the amount of the funding advanced under the First
Convertible Security (First Convertible Security Increase Notice from the
Company) and within thirty (30) Trading Days of the issue of the First
Convertible Security Increase Notice from the Company, the Investor will advance
to the Company, subject to no prior or current Event of Default and provided
that at such time (i) the Market Capitalisation of the Company is above
C$90,000,000, and (ii) the Company has at least US$1,000,000 of cash on its
balance sheet in immediately available funds a further US$1,000,000 (subject to
any additional set off in this Agreement) with an implied interest rate of 10%
per annum (being a Total Interest Amount of US$200,000 regardless of whether the
Conversion and/or repayment of the entire Amount Outstanding for the First
Convertible Security occurs before the expiry of the Term, subject to clause
5.4) as additional consideration for the First Convertible Security, the Face
Value of the First Convertible Security of which will increase by US$1,200,000
(said amount representing a further funding amount of US$1,000,000 plus an
implied interest amount of US$200,000 and herein referred to as the Subsequent
First Convertible Security at the Request of the Company) (the date on which
such funds are received from the Investor by the Company constituting the
Subsequent First Convertible Security Closing at the Request of the Company);

 

 

 

 

Except as specifically set forth hereinabove, the Contract remains in full force
and effect.

 

In witness whereof the parties have set their mutual hands and seals the day and
date first above written.

 

NioCorp Developments Ltd.:   Lind Asset Management IV, LLC:           By:    
By:                         Title     Title

 

 

 